Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Wellstar International, Inc. (the “Company”) on Form 10-Q for the quarterly period ended April 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Howard Bielski, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 1350 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 21, 2010 By: /s/ Howard Bielski Howard Bielski Principal Financial Officer
